          Case 1:20-cv-08497-AT Document 28 Filed 04/22/21 Page 1 of 2




PER-P-249                                                       Bogotá D.C., 20 de abril de 2021

The Honorable Analisa Torres
United States District Court for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                                                Re:    Pharo Gaia Gund, Ltd. Et al. v. Bolivarian
                                              Republic of Venezuela C.A. No. 1:20-cv-08497-AT

Estimada Jueza Torres:

La República lamenta no estar en condiciones de presentar una respuesta formal (answer) en este
momento en el caso Pharo Gaia Fund, Ltd. et al. v. Bolivarian Republic of Venezuela.
Desafortunadamente, debido a las especiales condiciones institucionales, humanitarias y
económicas que atraviesa nuestro país, se han establecido estrictos procedimientos y controles para
la asunción de nuevos compromisos económicos, incluida la contratación de firmas de abogados
y/o la asignación de nuevos casos, por lo que, hasta el momento no se ha logrado la autorización
de la Asamblea Nacional para que la Procuraduría Especial contrate a un bufete de abogados
externos para comparecer en este importante caso en representación de la República. Esperamos
obtener dicha autorización dentro de los próximos 60 días. Tan pronto como la Procuraduría
Especial esté autorizada para contratar a un bufete de abogados, la República comparecerá en este
caso.

Muy respetuosamente,
                   Firmado digitalmente
                   por ENRIQUE JOSE
                   SANCHEZ FALCON
                   Fecha: 2021.04.21
                   20:30:20 -05'00'

ENRIQUE J. SÁNCHEZ FALCÓN
Procurador Especial de la República
Calle 77, #11019, Torre 77, piso 9
Bogotá, Colombia 110231
Tel: +573226034533



                                                                                                 1
           Case 1:20-cv-08497-AT Document 28 Filed 04/22/21 Page 2 of 2




                                      ENGLISH TRANSLATION



Dear Judge Torres:

The Republic regrets not being in a position to present an answer at this moment in the Phao Gaia
Fund, Ltd. v. Bolivarian Republic of Venezuela case. Unfortunately, due to the extraordinary
institutional, humanitarian, and economic conditions our country is going through, strict
procedures and controls have been established for the assumption of new financial commitments,
including the hiring of law firms and/or the assignment of new cases, due to which, at this moment,
the National Assembly has not granted its authorization for the Special Attorney General’s office
to hire an external law firm to appear in this important case. We expect to obtain such authorization
within the next 60 days. As soon as the Special Attorney General’s office is authorized to hire a law
firm, the Republic will appear in this case.

Very respectfully,
                     Firmado digitalmente
                     por ENRIQUE JOSE
                     SANCHEZ FALCON
                     Fecha: 2021.04.21
                     20:31:02 -05'00'

ENRIQUE J. SÁNCHEZ FALCÓN
Special Attorney General of the Bolivarian Republic of Venezuela
Calle 77, #11019
Torre 77, piso 9
Bogotá,
Colombia 110231
Tel: +573226034533




                                                                                                   2
